         Case 1:20-cr-00399-PGG Document 31 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - against -
                                                                    ORDER
 JAMES HOSKINS,
                                                               20 Cr. 399 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The change of plea hearing in this action currently scheduled for February 19,

2021 will now take place on February 26, 2021 at 11:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

              Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who

appears at any SDNY courthouse must complete a questionnaire and have their temperature

taken. Please see the instructions, attached below. Completing the questionnaire ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers if you do not

meet the requirements.

Dated: New York, New York
       February 18, 2021
          Case 1:20-cr-00399-PGG Document 31 Filed 02/18/21 Page 2 of 2




Attachment: Screening Instructions

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you will
be sent a QR code to be used at the SDNY entry device at the courthouse entrance.

https://app.certify.me/SDNYPublic
